UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6826


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTOINE HILL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:07-cr-00407-REP-1; 3:10-cv-00772-REP)


Submitted:   August 22, 2012                 Decided: August 27, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antoine Hill, Appellant Pro Se.    Michael Arlen Jagels, Special
Assistant United States Attorney, Olivia L. Norman, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antoine     Hill   seeks    to   appeal    the    district     court’s

order dismissing, in part, his 28 U.S.C.A. § 2255 (West Supp.

2012) motion.        This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Hill seeks to appeal is neither a final

order   nor    an    appealable   interlocutory      or     collateral     order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                   We

dispense      with   oral   argument    because      the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED




                                       2